Willson, Judge.
There being evidence tending to prove an alibi, the court should have charged the jury upon the law relating to that defense. This the court failed to do, and such omission, having been excepted to by the defendant at the time of the trial, is error for which the judgment must be reversed. (Deggs v. The State, 7 Texas Ct. App., 359; McGrew v. The State, 10 Texas Ct. App., 539; Long v. The State, 11 Texas Ct. App., 381; Granger v. The State, Id., 454.) If this error in the charge had not been excepted to at the time of the trial, it would not have necessarily required a reversal of the judgment. (Davis v. The State, 14 Texas Ct. App., 645.)

Reversed and remanded.

[Opinion delivered November 15, 1884.]